DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 18 are objected to because of the following informalities: 
In claim 15, line 2, “80% of the depth d1 of the recess portion” should read as “80% of the depth of the recess portion” to have consistency with the wording in claim 14. 
In claim 18, line 2, “pattern line aligned in the tire circumferential direction” should read as “pattern lines are aligned in the tire circumferential direction” for the sake of readability. 
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein each of the first edges of two pattern elements adjacent to each other is located on substantially a same… line” in lines 3-4. However, it is unclear how each of the first edges of two pattern elements adjacent to each other can be located on a same line because each pattern element includes two first edges which are assumed to be on mutually different lines. It is also unclear if the limitation “adjacent to each other” means adjacent to each other in every direction or only in a specific direction. Based on Fig. 2 of the drawings, it is assumed that “adjacent to each other” means adjacent to each other in the tire circumferential direction. For examination purposes, “wherein each of the first edges of two pattern elements adjacent to each other” in line 3 will be read as “wherein each of the respective first edges of two pattern elements adjacent to each other in the tire circumferential direction.” 
Claim 17 recites the limitation “wherein each of the second edges of two pattern elements adjacent to each other is located on substantially a same… line” in lines 3-4. However, it is unclear how each of the second edges of two pattern elements adjacent to each other can be located on a same line because each pattern element includes two second edges which are assumed to be on mutually different lines. It is also unclear if the limitation “adjacent to each other” means adjacent to each other in every direction or only in a specific direction. Based on Fig. 3 of the drawings, it is assumed that “adjacent to each other” means adjacent to each other in the tire radial direction. For examination purposes, “wherein each of the second edges of two pattern elements adjacent to each other” in line 3 will be read as “wherein each of the respective second edges of two pattern elements adjacent to each other in the tire radial direction.” 
Claim 18 recites the limitation "the one side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear which side “the one side” is referring to since no “side” has yet been introduced in the claim. For examination purposes, “the one side” in line 3 will be read as “one side.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko ‘537 (JP 2015042537 with English Machine Translation). 
Regarding claim 1, Kaneko ‘537 discloses a pneumatic tire (title) having a pair of sidewall portions (10S) (see Fig. 1), wherein an outer surface of at least one of the pair of sidewall portions (10S) includes a decorative region (34) extending in a tire circumferential direction (see Fig. 2), in the decorative region (34) a plurality of pattern elements (60) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 7A; [0008]), whereby the decorative region (34) includes a plurality of circumferential pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire radial direction, in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (60) are changed in the tire circumferential direction (see Modified Figure 7A below; [0032]), in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (60) are changed in the tire radial direction (see Modified Figure 7A below; [0032]). 

    PNG
    media_image1.png
    435
    877
    media_image1.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Regarding claim 2, Kaneko ‘537 discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 further discloses that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (60) adjacent to each other in the tire circumferential direction are different from each other (see Modified Figure 7A below; [0032]-[0033]). 

    PNG
    media_image2.png
    374
    545
    media_image2.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Regarding claim 3, Kaneko ‘537 discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 further discloses that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (60) are gradually decreased toward one side in the tire circumferential direction (see Modified Figure 7A above; [0032]-[0033]). 
Regarding claim 5, Kaneko ‘537 discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 further discloses that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (60) adjacent to each other in the tire radial direction are different from each other (see Modified Figure 7A below; [0032]-[0033]). 

    PNG
    media_image3.png
    374
    545
    media_image3.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Regarding claim 6, Kaneko ‘537 discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 further discloses that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (60) are gradually decreased toward one side in the tire radial direction (see Modified Figure 7A above; [0032]-[0033]). 
Regarding claim 11, Kaneko ‘537 discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 further discloses that the number of the circumferential pattern lines is more than three (see Fig. 7A), reading on the claimed range of three or more. 
Regarding claim 12, Kaneko ‘537 discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 further discloses that each of the radial patter lines is inclined relative to the tire radial direction (see Modified Figure 7A below). 

    PNG
    media_image4.png
    498
    873
    media_image4.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko ‘535 (JP 2015042537 with English Machine Translation)
Kaneko ‘535 discloses pneumatic tire (title) having a pair of sidewall portions (2) (see Fig. 2; [0023]), wherein an outer surface of at least one of the pair of sidewall portions (2) includes a decorative region (11) extending in a tire circumferential direction (see Fig. 1), in the decorative region (11), a plurality of pattern elements (22) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 10), whereby the decorative region (11) includes a plurality of circumferential pattern lines (see Modified Figure 10 below) in each of which the pattern elements (22) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (21) in each of which the pattern elements (22) are aligned in the tire radial direction (see Fig. 10), in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (22) are changed in the tire circumferential direction (see Modified Figure 10 below; [0047]), in each of the radial pattern lines (21) lengths in the tire radial direction of the pattern elements (22) are changed in the tire radial direction (see Fig. 10; [0047]). 

    PNG
    media_image5.png
    403
    627
    media_image5.png
    Greyscale

Modified Figure 10, Kaneko ‘535
	Regarding claim 4, Kaneko ‘535 discloses all of the limitations as set forth above for claim 1. Kaneko ‘535 further discloses that in at least one of the circumferential pattern lines, the intervals (P) between the pattern elements (22) are gradually increased toward one side in the tire circumferential direction (see Modified Figure 10 above; [0028]-[0029]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi (US 2012/0273101) in view of Kaneko ‘537 (JP 2015042537 with English Machine Translation).
Regarding claim 1, Iwabuchi discloses a pneumatic tire (abstract) having a pair of sidewall portions (114) (see Fig. 9), wherein an outer surface of at least one of the pair of sidewall portion (114) includes a decorative region (116) extending in a tire circumferential direction (see Fig. 9), in the decorative region (116), a plurality of pattern elements (122) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 10), whereby the decorative region (116) includes a plurality of circumferential pattern lines in each of which the pattern elements (122) are aligned in the tire circumferential direction (see Modified Figure 10 below), and a plurality of radial pattern lines in each of which the pattern elements (122) are aligned in the tire radial direction (see Modified Figure 10 below). Iwabuchi fails to disclose, however, that in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (122) are changed in the tire circumferential direction, and that in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (122) are changed in the tire radial direction. 

    PNG
    media_image6.png
    581
    851
    media_image6.png
    Greyscale

Modified Figure 10, Iwabuchi
Kaneko ‘537 teaches a similar pneumatic tire (title) having a pair of sidewall portions (10S) (see Fig. 1), wherein an outer surface of at least one of the pair of sidewall portions (10S) includes a decorative region (34) extending in a tire circumferential direction (see Fig. 2), in the decorative region (34) a plurality of pattern elements (60) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 7A; [0008]), whereby the decorative region (34) includes a plurality of circumferential pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire radial direction, in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (60) are changed in the tire circumferential direction (see Modified Figure 7A below; [0032]), in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (60) are changed in the tire radial direction (see Modified Figure 7A below; [0032]). Kaneko ‘537 further teaches that changing the lengths of the pattern elements (60) in this way helps to make unevenness on the surface of the sidewall (10S) less noticeable ([0033]). 

    PNG
    media_image1.png
    435
    877
    media_image1.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Therefore, as a matter of design choice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pattern elements disclosed by Iwabuchi to have the changing circumferential and radial lengths, as taught by Kaneko ‘537, because they would have had a reasonable expectation that doing so would make unevenness on the surface of the sidewall less noticeable. 
Regarding claim 2, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 teaches that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (Kaneko ‘537: 60) adjacent to each other in the tire circumferential direction are different from each other (see Modified Figure 7A below; [0032]-[0033]). Therefore, since modified Iwabuchi includes the teachings from Kaneko ‘537 regarding the changing lengths of pattern elements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for modified Iwabuchi to satisfy all of the limitations in claim 2. 

    PNG
    media_image2.png
    374
    545
    media_image2.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Regarding claim 3, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 teaches that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (Kaneko ‘537: 60) are gradually decreased toward one side in the tire circumferential direction (see Modified Figure 7A above; [0032]-[0033]). Therefore, since modified Iwabuchi includes the teachings from Kaneko ‘537 regarding the changing lengths of pattern elements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for modified Iwabuchi to satisfy all of the limitations in claim 3. 
Regarding claim 5, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 teaches that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (Kaneko ‘537: 60) adjacent to each other in the tire radial direction are different from each other (see Modified Figure 7A below; [0032]-[0033]). Therefore, since modified Iwabuchi includes the teachings from Kaneko ‘537 regarding the changing lengths of pattern elements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for modified Iwabuchi to satisfy all of the limitations in claim 5. 

    PNG
    media_image3.png
    374
    545
    media_image3.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Regarding claim 6, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Kaneko ‘537 teaches that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (Kaneko ‘537: 60) are gradually decreased toward one side in the tire radial direction (see Modified Figure 7A above; [0032]-[0033]). Therefore, since modified Iwabuchi includes the teachings from Kaneko ‘537 regarding the changing lengths of pattern elements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for modified Iwabuchi to satisfy all of the limitations in claim 6. 
Regarding claim 8, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi further discloses that a plurality of linear patterns (Iwabuchi: 128) is formed on surfaces of the pattern elements (Iwabuchi: 122) (Iwabuchi: see Fig. 10; [0138]). 
Regarding claim 9, modified Iwabuchi discloses all of the limitations as set forth above for claim 8. Modified Iwabuchi further discloses that the linear patterns (Iwabuchi: 128) are inclined in the same direction relative to the tire circumferential direction (Iwabuchi: see Fig. 10; [0143]). 
Regarding claim 10, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi further discloses that in the decorative region (Iwabuchi: 116), a non-patterned region (Iwabuchi: 120) having no linear pattern on a surface thereof is formed between the pattern elements (Iwabuchi: 122) adjacent to each other (Iwabuchi: see Fig. 10; [0138]). 
Regarding claim 11, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi further discloses that the number of the circumferential pattern lines provided is 5 (Iwabuchi: see Fig. 10), suggesting the claimed range of three or more. 
Regarding claim 12, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Alternatively, the radial pattern lines can be interpreted as shown below in Modified Figure 10. With this alternative interpretation, it is clear that modified Iwabuchi discloses that each of the radial pattern lines is inclined relative to the tire radial direction. 

    PNG
    media_image7.png
    552
    659
    media_image7.png
    Greyscale

Modified Figure 10, Iwabuchi
Regarding claim 13, modified Iwabuchi discloses all of the limitations as set forth above for claim 8. Modified Iwabuchi further discloses that the linear pattern (Iwabuchi: 128) is formed by ridges (Iwabuchi: 128) projecting from the bottom surface of a recess portion (see Modified Figure 12 below). 

    PNG
    media_image8.png
    496
    778
    media_image8.png
    Greyscale

Modified Figure 12, Iwabuchi
Regarding claim 14, modified Iwabuchi discloses all of the limitations as set forth above for claim 13. Modified Iwabuchi further discloses that a height (Iwabuchi: h20) of each ridge (Iwabuchi: 128) is smaller than a depth (Iwabuchi: h10) of the recess portion of the pattern element (Iwabuchi: 122) (see Modified Figure 12 above; [0152]). 
Regarding claim 15, modified Iwabuchi discloses all of the limitations as set forth above for claim 14. Modified Iwabuchi further discloses that the height (Iwabuchi: h20) of each ridge (Iwabuchi: 128) is 0.15 mm (Iwabuchi: [0151]), and that the depth (Iwabuchi: h10) of the recess portion is 0.2 mm (Iwabuchi: [0150]), meaning that the height (Iwabuchi: h20) of each ridge (Iwabuchi: 128) is 75% ((0.15/0.2)*100) of the depth (Iwabuchi: h10) of the recess portion, suggesting the claimed range of 40% to 80%. 
Regarding claim 16, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi further discloses that each pattern element (Iwabuchi: 122) includes two first edges (Iwabuchi: 126) extending in the tire circumferential direction (see Modified Figure 10 below), wherein each of the respective first edges of two pattern elements (Iwabuchi: 122) adjacent to each other in the tire circumferential direction is located on substantially a same curved line extending with a constant curvature (see Modified Figure 10 below). Thus, modified Iwabuchi satisfies all of the limitations in claim 16. 

    PNG
    media_image9.png
    552
    672
    media_image9.png
    Greyscale

Modified Figure 10, Iwabuchi
Regarding claim 17, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi further discloses that each pattern element (Iwabuchi: 122) includes two second edges (Iwabuchi: 126) extending in the tire radial direction (see Modified Figure 10 below), wherein each of the respective second edges (Iwabuchi: 126) of two pattern elements (Iwabuchi: 122) adjacent to each other in the tire radial direction is located on substantially a same straight line (see Modified Figure 10 below). 

    PNG
    media_image10.png
    552
    622
    media_image10.png
    Greyscale

Modified Figure 10, Iwabuchi
Regarding claim 19, Iwabuchi discloses a pneumatic tire (abstract) having a pair of sidewall portions (114) (see Fig. 9), wherein an outer surface of at least one of the pair of sidewall portion (114) includes a decorative region (116) extending in a tire circumferential direction (see Fig. 9), in the decorative region (116), a plurality of pattern elements (122) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 10), whereby the decorative region (116) includes a plurality of circumferential pattern lines in each of which the pattern elements (122) are aligned in the tire circumferential direction (see Modified Figure 10 below), and a plurality of radial pattern lines in each of which the pattern elements (122) are aligned in the tire radial direction (see Modified Figure 10 below). Iwabuchi further discloses that a plurality of linear patterns (128) is formed on surfaces of the pattern elements (122) (see Fig. 10; [0138]). Iwabuchi further discloses that the linear pattern (128) is formed by ridges (128) projecting from the bottom surface of a recess portion (see Modified Figure 12 below). Iwabuchi further discloses that a height (Iwabuchi: h20) of each ridge (Iwabuchi: 128) is smaller than a depth (Iwabuchi: h10) of the recess portion of the pattern element (Iwabuchi: 122) (see Modified Figure 12 above; [0152]). Iwabuchi fails to disclose, however, that in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (122) are changed in the tire circumferential direction, and that in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (122) are changed in the tire radial direction. Iwabuchi also fails to disclose that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (122) are gradually decreased toward one side in the tire circumferential direction. Iwabuchi also fails to disclose that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (122) are gradually decreased toward one side in the tire radial direction. 

    PNG
    media_image6.png
    581
    851
    media_image6.png
    Greyscale

Modified Figure 10, Iwabuchi

    PNG
    media_image8.png
    496
    778
    media_image8.png
    Greyscale

Modified Figure 12, Iwabuchi
Kaneko ‘537 teaches a similar pneumatic tire (title) having a pair of sidewall portions (10S) (see Fig. 1), wherein an outer surface of at least one of the pair of sidewall portions (10S) includes a decorative region (34) extending in a tire circumferential direction (see Fig. 2), in the decorative region (34) a plurality of pattern elements (60) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 7A; [0008]), whereby the decorative region (34) includes a plurality of circumferential pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire radial direction, in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (60) are changed in the tire circumferential direction (see Modified Figure 7A below; [0032]), in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (60) are changed in the tire radial direction (see Modified Figure 7A below; [0032]). Kaneko ‘537 further teaches that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (60) are gradually decreased toward one side in the tire circumferential direction (see Modified Figure 7A below; [0032]-[0033]). Kaneko ‘537 further teaches that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (60) are gradually decreased toward one side in the tire radial direction (see Modified Figure 7A below; [0032]-[0033]). Kaneko ‘537 further teaches that changing the lengths of the pattern elements (60) in this way helps to make unevenness on the surface of the sidewall (10S) less noticeable ([0033]). 

    PNG
    media_image1.png
    435
    877
    media_image1.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Therefore, as a matter of design choice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pattern elements disclosed by Iwabuchi to have the changing circumferential and radial lengths, as taught by Kaneko ‘537, because they would have had a reasonable expectation that doing so would make unevenness on the surface of the sidewall less noticeable. 
Regarding claim 20, Iwabuchi discloses a pneumatic tire (abstract) having a pair of sidewall portions (114) (see Fig. 9), wherein an outer surface of at least one of the pair of sidewall portion (114) includes a decorative region (116) extending in a tire circumferential direction (see Fig. 9), in the decorative region (116), a plurality of pattern elements (122) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 10), whereby the decorative region (116) includes a plurality of circumferential pattern lines in each of which the pattern elements (122) are aligned in the tire circumferential direction (see Modified Figure 10 below), and a plurality of radial pattern lines in each of which the pattern elements (122) are aligned in the tire radial direction (see Modified Figure 10 below). Iwabuchi further discloses that in the decorative region (116), a non-patterned region (120) having no linear pattern on a surface thereof is formed between the pattern elements (122) adjacent to each other (see Fig. 10; [0138]). Iwabuchi further discloses that the pattern elements (122) each have a parallelogram shape in plan view (see Fig. 10; [0142]-[0145]). Iwabuchi fails to disclose, however, that in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (122) are changed in the tire circumferential direction, and that in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (122) are changed in the tire radial direction. Iwabuchi also fails to disclose that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (122) are gradually decreased toward one side in the tire circumferential direction. Iwabuchi also fails to disclose that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (122) are gradually decreased toward one side in the tire radial direction. 

    PNG
    media_image6.png
    581
    851
    media_image6.png
    Greyscale

Modified Figure 10, Iwabuchi
Kaneko ‘537 teaches a similar pneumatic tire (title) having a pair of sidewall portions (10S) (see Fig. 1), wherein an outer surface of at least one of the pair of sidewall portions (10S) includes a decorative region (34) extending in a tire circumferential direction (see Fig. 2), in the decorative region (34) a plurality of pattern elements (60) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 7A; [0008]), whereby the decorative region (34) includes a plurality of circumferential pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (see Modified Figure 7A below) in each of which the pattern elements (60) are aligned in the tire radial direction, in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (60) are changed in the tire circumferential direction (see Modified Figure 7A below; [0032]), in each of the radial pattern lines, lengths in the tire radial direction of the pattern elements (60) are changed in the tire radial direction (see Modified Figure 7A below; [0032]). Kaneko ‘537 further teaches that in at least one of the circumferential pattern lines, the lengths in the tire circumferential direction of the pattern elements (60) are gradually decreased toward one side in the tire circumferential direction (see Modified Figure 7A below; [0032]-[0033]). Kaneko ‘537 further teaches that in at least one of the radial pattern lines, the lengths in the tire radial direction of the pattern elements (60) are gradually decreased toward one side in the tire radial direction (see Modified Figure 7A below; [0032]-[0033]). Kaneko ‘537 further teaches that changing the lengths of the pattern elements (60) in this way helps to make unevenness on the surface of the sidewall (10S) less noticeable ([0033]). 

    PNG
    media_image1.png
    435
    877
    media_image1.png
    Greyscale

Modified Figure 7A, Kaneko ‘537
Therefore, as a matter of design choice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pattern elements disclosed by Iwabuchi to have the changing circumferential and radial lengths, as taught by Kaneko ‘537, because they would have had a reasonable expectation that doing so would make unevenness on the surface of the sidewall less noticeable. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi (US 2012/0273101) in view of Kaneko ‘537 (JP 2015042537 with English Machine Translation) as applied to claim 1 above, and further in view of Kaneko '535 (JP 2015042535 with English Machine Translation).
Regarding claim 4, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi fails to disclose, however, that in at least one of the circumferential pattern lines, the intervals between the pattern elements (Iwabuchi: 122) are gradually increased toward one side in the tire circumferential direction. 
Kaneko ‘535 teaches a similar pneumatic tire (title) having a pair of sidewall portions (2) (see Fig. 2; [0023]), wherein an outer surface of at least one of the pair of sidewall portions (2) includes a decorative region (11) extending in a tire circumferential direction (see Fig. 1), in the decorative region (11), a plurality of pattern elements (22) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 10), whereby the decorative region (11) includes a plurality of circumferential pattern lines (see Modified Figure 10 below) in each of which the pattern elements (22) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (21) in each of which the pattern elements (22) are aligned in the tire radial direction (see Fig. 10), in each of the circumferential pattern lines, lengths in the tire circumferential direction of the pattern elements (22) are changed in the tire circumferential direction (see Modified Figure 10 below; [0047]), in each of the radial pattern lines (21) lengths in the tire radial direction of the pattern elements (22) are changed in the tire radial direction (see Fig. 10; [0047]). Kaneko ‘535 further teaches that in at least one of the circumferential pattern lines, the intervals (P) between the pattern elements (22) are gradually increased toward one side in the tire circumferential direction (see Modified Figure 10 below; [0028]-[0029]). Kaneko ‘535 further teaches that changing the intervals (P) between the pattern elements (22) in this way helps to make unevenness on the sidewall surface inconspicuous ([0029]). 

    PNG
    media_image5.png
    403
    627
    media_image5.png
    Greyscale

Modified Figure 10, Kaneko ‘535
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential pattern lines disclosed by modified Iwabuchi to have the gradually increased intervals between pattern elements taught by Kaneko ‘535 because they would have had a reasonable expectation that doing so would help to make unevenness on the sidewall surface inconspicuous. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi (US 2012/0273101) in view of Kaneko ‘537 (JP 2015042537 with English Machine Translation) as applied to claim 1 above, and further in view of Kaneko '536 (JP 2015042536 with English Machine Translation). 
Regarding claim 7, modified Iwabuchi discloses all of the limitations as set forth above for claim 1. Modified Iwabuchi fails to disclose, however, that in at least one of the radial pattern lines, intervals between the pattern elements (Iwabuchi: 122) are gradually increased toward one side. 
Kaneko ‘536 teaches a similar pneumatic tire (title) having a pair of sidewall portions (10S) (see Fig. 1), wherein an outer surface of at least one of the pair of sidewall portions (10S) includes a decorative region (34) extending in a tire circumferential direction (see Fig. 2), in the decorative region (34) a plurality of pattern elements (60) is arranged at intervals in the tire circumferential direction and a tire radial direction (see Fig. 3; [0008]), whereby the decorative region (34) includes a plurality of circumferential pattern lines (see Modified Figure 3 below) in each of which the pattern elements (60) are aligned in the tire circumferential direction, and a plurality of radial pattern lines (see Modified Figure 3 below) in each of which the pattern elements (60) are aligned in the tire radial direction. Kaneko ‘536 further teaches that in at least one of the radial pattern lines, the intervals (Dk) between the pattern elements (60) are gradually increased toward one side in the tire radial direction (see Fig. 3; [0028]-[0029]). Kaneko ‘536 further teaches that changing the intervals (Dk) between the pattern elements (60) in this way helps to make irregularities on the sidewall surface less noticeable ([0029]). 

    PNG
    media_image11.png
    527
    883
    media_image11.png
    Greyscale

Modified Figure 3, Kaneko ‘536
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial pattern lines disclosed by modified Iwabuchi to have the gradually increased intervals between pattern elements taught by Kaneko ‘536 because they would have had a reasonable expectation that doing so would help to make irregularities on the sidewall surface less noticeable. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi (US 2012/0273101) in view of Kaneko ‘537 (JP 2015042537 with English Machine Translation) as applied to claim 12 above, and further in view of Barrese et al. (US 5,728,242) (Barrese). 
Regarding claim 18, modified Iwabuchi discloses all of the limitations as set forth above for claim 12. Modified Iwabuchi further discloses that the plurality of radial pattern lines is aligned in the tire circumferential direction (see Modified Figure 10 below). Modified Iwabuchi fails to disclose, however, that the radial pattern lines disposed closer to one side in the tire circumferential direction have larger angles relative to the tire radial direction. 

    PNG
    media_image7.png
    552
    659
    media_image7.png
    Greyscale

Modified Figure 10, Iwabuchi
Barrese teaches a similar tire (title) having a pair of sidewall portions (3), wherein an outer surface of at least one of the pair of sidewall portions (3) includes a decorative region (8) extending in a tire circumferential direction (see Fig. 3), wherein the decorative region (8) includes a plurality of radial pattern lines (9) aligned in the tire circumferential direction (see Fig. 3). Barrese further teaches that the radial pattern lines (9) disposed closer to one side in the tire circumferential direction have larger angles (α) relative to the tire radial direction (see Fig. 3; Col. 5, lines 58-62). Barrese further teaches that this configuration helps to reflect incident light on the sidewall, thereby creating a diffuse luminosity, which can help to make various inscriptions present on the sidewall more readable. 
Therefore, as a matter of design choice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial pattern lines disclosed by modified Iwabuchi to have the changing inclination angles taught by Barrese because they would have had a reasonable expectation that doing so would help to reflect incident light on the sidewall, which could help make various inscriptions on the sidewall more readable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749